Citation Nr: 1442218	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral inguinal hernias.


REPRESENTATION

Veteran represented by:	Leanne Baker


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to August 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In a September 2012 rating decision, the RO granted service connection for residual scars, status post hernia repair, rated as noncompensable.  In a January 2013 rating decision, the RO denied entitlement to special monthly compensation for the loss, or loss of use, of one or more creative organs due to a service-connected disability.  The Veteran did not submit a notice of disagreement with either of those decisions. Accordingly, the Veteran did not perfect an appeal of the September 2012 or January 2013 rating decisions.  Thus, those decisions are final, and those issues are not currently before the Board.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

Other documents contained on Virtual VA include VA treatment records from the New York HHS dated July 2002 to January 2003, and from the Northport VA Medical Center dated October 2011 to December 2012.  Other documents are duplicative of the evidence of record, or not relevant to the issue currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The issues of entitlement to service connection for a gynecological disability, to include uterine fibroids, loss of a creative organ, menorrhagia, miscarriage, ectopic pregnancy, and endometriosis, to include as secondary to service-connected bilateral inguinal hernias; entitlement to service connection for urinary incontinence, to include a secondary to service-connected bilateral inguinal hernias; entitlement to service connection for a gastrointestinal disability, to include rectal bleeding, colostomy, and stool incontinence, to include as secondary to service-connected bilateral inguinal hernias; and entitlement to a compensable disability rating for residual scars, status post hernia repair, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the surgical repair of her inguinal hernias during active duty service has caused her to have weakness in her abdomen, and/or has led to multiple gynecological problems.  See June 2014 videoconference hearing transcript; see also February 2010 Veteran statement.  The Veteran testified that she has been informed by multiple medical providers that lack of muscle support from her inguinal hernias is related to her gynecological problems.

On a February 2010 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran stated that she received treatment from the Walter Reed Army Hospital for fibroid tumors.  See also February 2008 VA Women's Health Note (consult to Walter Reed Ob/Gyn).  The Veteran further stated she received treatment from Hempstead General, and Nassau County Medical Center.  In December 2010, the RO sent a letter to the Veteran requesting addresses for these private providers; no response was received.  At the June 2014 videoconference hearing, the Veteran testified that she is currently being treated by a gastroenterologist at Nassau University Medical Center.  As the record indicates all of these treatment records may include information, treatment, or discussions regarding the Veteran's bilateral inguinal hernias, to include how they may be related to the Veteran's gynecological problems, on remand, the AOJ should ask the Veteran to identify all medical providers who have provided treatment for and/or discussed the residual effects of her bilateral inguinal hernias, and the AOJ should then make reasonable efforts to obtain these treatment records.

At the June 2014 videoconference hearing, the Veteran testified that her residuals from her bilateral inguinal hernias include loss of muscle strength or structure, digestive problems including that her intestines are not intact but protrude, and pain.  At the time of the hearing, the Veteran stated she was not sure whether her pain was related to the hernias, or possibly to endometriosis.  Upon the most recent VA examination in May 2011, the VA examiner stated that there were no current signs of inguinal hernias bilaterally.  However, the VA examination report is not clear as to whether the Veteran reported these symptoms or effects to the VA examiner, and the VA examiner did not address them.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current disability level for the Veteran's bilateral inguinal hernias.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from the Walter Reed Army Hospital, Hempstead General, Nassau County Medical Center, and a gastroenterologist at Nassau University Medical Center.  The Veteran's assistance should be requested as needed.  All outstanding VA treatment records should be obtained.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the nature, extent, and severity of her service-connected bilateral inguinal hernias.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's bilateral inguinal hernias, and specifically address the Veteran's contentions that she has experienced loss of muscle strength or structure, digestive problems including that her intestines are not intact but protrude, and pain associated with her bilateral inguinal hernias.  If the examiner determines the Veteran's pain is not related to her bilateral inguinal hernias, the examiner is asked to specify to which condition her pain is attributable.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



